--------------------------------------------------------------------------------



Exhibit 10.35
AMENDED AND RESTATED
AGREEMENT FOR CONSULTING SERVICES


This Amended and Restated Agreement for Consulting Services (this “Agreement”)
is entered into as of February 23, 2010, but effective as of January 1, 2010
between FM Services Company (“FMS”), and B. M. Rankin, Jr. (“Consultant”).


WITNESSETH:


WHEREAS Consultant desires to render consulting services to FMS and its
affiliates (collectively, the “Affiliates”) and FMS desires to retain Consultant
to render such services, all on the terms and conditions hereinafter provided.


NOW, THEREFORE, FMS and Consultant agree as follows:


1.  
Services.  During the term of this Agreement, Consultant will provide to FMS and
its Affiliates business consulting services including, but not limited to,
finance, accounting, guidance and advice on public policy matters and business
development.



2.  
Third Party Services.  Consultant may provide and be paid to provide services
similar to the Services to third parties; provided, however, Consultant shall
not engage in any business or activity detrimental to the business and interests
of FMS or any of its Affiliates during the term of this Agreement.



3.  
Independent Contractor.  Consultant shall perform the Services as an independent
contractor and Consultant shall not be deemed to be an employee or agent of FMS
or any of its Affiliates. This Agreement shall not be deemed to create a
partnership or joint venture between Consultant and FMS.



4.  
No Agency Authority.  Except as and to the extent that FMS may otherwise
prescribe in writing, Consultant shall not have any authority to negotiate or
conclude any contracts or to do anything which would otherwise result in the
creation of a binding obligation on FMS or its Affiliates and Consultant shall
not make any statement or representation to any third party concerning
Consultant’s authority which is contrary to this provision.



5.  
Compensation.  For the satisfactory performance of all Services and undertakings
hereunder:



i.  
FMS shall pay Consultant $490,000 per year, paid at a quarterly rate of $122,500
per calendar quarter.

ii.  
FMS shall provide medical coverage for Consultant and Consultant’s eligible
dependents.



The annual consulting fee shall be paid to Consultant in addition to director
fees payable to Consultant in connection with Consultant’s service as a member
of the Board of
 
 
Page 1 of  5

--------------------------------------------------------------------------------

 
Directors of Freeport-McMoRan Copper & Gold Inc. or any other public entity to
which FMS provides services.


6.  
Invoices and Payment.  FMS shall reimburse Consultant for all reasonable and
customary out-of-pocket expenses incurred by Consultant in connection with the
performance of the Services and that comply with FMS’ expense reimbursement
policies, including reimbursement for a portion of Consultant’s office rent and
for executive administrative and support services to be determined on an annual
basis.



Consultant shall issue an invoice for reimbursable expenses to FMS quarterly for
any amount which FMS is required to reimburse to Consultant pursuant to this
Article 6.  Reimbursable expenses shall be itemized and substantiated with such
supporting documentation as FMS may reasonably require.


7.  
Tax Matters.  Consultant shall be solely responsible for all United States or
other taxes that may be applicable as a result of amounts payable to Consultant
pursuant to this Agreement.



8.  
Term and Termination.  This Agreement shall commence January 1, 2010 (the
“Effective Date”) and, unless earlier terminated, shall continue through
December 31, 2010 (the “Primary Term”), and shall be automatically renewed
thereafter, on the same terms and conditions, for successive one (1) year terms
(each a “Renewal Term”).  Either of FMS or Consultant may, however, terminate
this Agreement during the Primary Term or any Renewal Term without cause or
penalty at any time by delivery of a written notice of termination thirty (30)
or more days prior to the desired termination date.  All references to the
“term” of this Agreement shall include both the Primary Term and any Renewal
Terms.



 
This Agreement shall automatically terminate if Consultant is no longer
available for any reason to provide the Services contemplated by this Agreement.



 
The termination of this Agreement shall not affect any previously accrued
obligations of FMS set forth in Article 5 above (although the fees payable under
Article 5(i) shall be prorated through the termination date) or of Consultant
set forth in Articles 7 and 9 (which shall continue in full force and effect for
the maximum period allowed by law).



9.  
Confidentiality.  Consultant shall hold in a fiduciary capacity for the benefit
of FMS and its Affiliates all non-public information, knowledge or data relating
to FMS, its Affiliates or any of their employees or agents which shall have been
obtained by Consultant during or before the term of this Agreement
(collectively, the “Confidential Information”). Confidential Information
includes, without limitation: business plans, environmental reports, supply
lists, price lists, non-public financial reports, personnel data, budget
projections and all medical or health related reports, data, lists, plans,
studies or other information. The term “Confidential Information” shall exclude
any information which is publicly available from newspapers, television, radio,
computer data bases, journals, and other sources of widely circulated
information (unless such information has become

Page 2 of 5

--------------------------------------------------------------------------------

 
  
publicly available due to Consultant’s breach of his obligations under this
Agreement). Consultant shall not, without the prior written consent of FMS, at
any time, whether during or after the term of this Agreement, communicate or
divulge any such Confidential Information to anyone other than FMS and its
Affiliates and/or persons designated by FMS. All records, files, drawings,
documents, notes, programs, equipment and the like relating to the business or
activities of FMS or its Affiliates which Consultant shall prepare or use or
come into contact with shall be and remain the sole property of FMS or its
Affiliates, as the case may be. If Consultant is required to divulge any
Confidential Information by a court order or other governmental directive,
Consultant shall first inform FMS of the court order or governmental directive
in sufficient time to permit FMS to contest such court order or governmental
directive or to seek protective orders concerning the handling of such
Confidential Information. Consultant agrees that FMS and its Affiliates will
suffer irreparable harm which cannot be adequately compensated by monetary
damages if Consultant breaches the confidentiality provisions in this Article
and Consultant therefore agrees that FMS and its Affiliates shall be entitled to
injunctive relief in the event of a threatened breach of the confidentiality
provisions of this Article by Consultant without the necessity of posting a bond
or other security (unless otherwise required by non-waivable applicable law).



10.  
Duty to Indemnify.  FMS shall indemnify, defend and hold harmless Consultant
from and against any and all costs, losses, liabilities, damages, lawsuits,
deficiencies, claims and expenses, including without limitation, interest,
penalties, costs of litigation, and other losses, reasonable attorneys’ fees and
all amounts paid in investigation, defense or settlement of any of the foregoing
(collectively, the “Damages”), incurred in connection with, arising out of,
resulting from or incident to any provision of Services under this Agreement;
provided, however, that FMS shall have no duty under this section with respect
to (i) Damages resulting from Consultant’s gross negligence or intentional or
willful misconduct or (ii) medical malpractice claims of the type which are
excluded from coverage under FMS’ liability insurance policies.  If FMS
acknowledges its duty of indemnification under this section with respect to any
third party suit, demand or claim against Consultant, FMS shall be entitled to
select counsel to handle the defense of such matter and shall be entitled to
settle such matter without Consultant’s consent if the settlement settles all
outstanding claims against Consultant relating to the subject matter of the
suit, demand or claim and can not reasonably be expected to expose Consultant to
additional suits, demands or claims.



11.  
Principles of Business Conduct.  Consultant represents and warrants that he has
reviewed the Principles of Business Conduct and agrees that he will comply in
all respects with such policy, as such may be updated from time to time, in all
matters relating to this Agreement and his provision of Services to FMS and its
Affiliates.  FMS may revise the Principles of Business Conduct at any time.  If
FMS revises the Principles of Business Conduct, FMS shall provide the revised
policy to Consultant.



12.  
Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) when personally
delivered, or (ii) five

Page 3 of 5

--------------------------------------------------------------------------------

 
 
working days after being sent by registered or certified air mail, postage
prepaid and return receipt requested, in each case addressed as follows:



 
If to FMS:



 
Richard C. Adkerson

 
Chairman of the Board, FM Services

 
c/o Freeport-McMoRan Copper & Gold Inc.

 
One North Central Avenue

 
Phoenix, Arizona 85004



 
If to Consultant:



 
B. M. Rankin, Jr.

 
300 Crescent Court, Suite 875

Dallas, TX  75201


 
Or to an alternate address which is specified by notice given as aforesaid.



13.  
Disputes.  The parties agree that any disputes arising out of this Agreement
which cannot be amicably resolved shall be brought before the Federal District
Court for the Eastern District of Louisiana or, if federal jurisdiction is not
available, in the District Courts of Orleans or Jefferson Parish, Louisiana,
U.S.A. Each party hereby consents to the exclusive jurisdiction of said courts
over all disputes arising out of this Agreement and agrees that service of
process in any manner authorized by said court shall be sufficient for all
purposes.



14.  
Entire Agreement.  This Agreement constitutes the entire understanding of the
parties with respect to the provision of Services by Consultant and, as the
Effective Date, supersedes all prior written and oral agreements,
understandings, representations or commitments by the parties with respect to
such Services.  This Agreement may not be amended, modified or altered except by
a written agreement executed by the parties hereto.



15.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Louisiana, U.S.A.







(signature page follows)



 


 
Page 4 of 5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.






 
FM SERVICES COMPANY



By:
 
/s/ Richard C. Adkerson
Name:
Richard C. Adkerson
Title
Chairman of the Board







 
CONSULTANT



By:
 
/s/ B. M. Rankin, Jr.
Name:
B. M. Rankin, Jr.












 
Page 5 of 5 

--------------------------------------------------------------------------------

 
